significant index no department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division bec company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending p has been denied - the company is involved in the current financial hardship was brought on by a decline in demand for the company's products which reflect the general downturn in the a result the company has suffered substantial losses during the last several years the company is also due a substantial receivable from a major sale of its lease rights to the port the port has disputed the amount of the receivable due to the company and the matter is currently being litigated ‘as awhole as port for the the you were notified in a letter dated date that your request had been tentatively denied a conference of right was held on date at the time a decision was made to await the outcome of the pending litigation mentioned above during a telephone conference with the pension_benefit_guaranty_corporation ‘pbgc on date you stated that the company has not made contributions to the plan including the amortization payments that would be due if a waiver of the minimum_funding_standard were granted for the a ending eee for the plan years ending si funding deficiency has grown rapidly and the company's current plan is to resolve the above-mentioned litigation begin selling off the company and eventually terminate the plan because it is unreasonable to assume that the plan will continue only if a funding waiver is granted plan_year ending a has been denied your request for a waiver of the minimum_funding_standard for the and the you should note that excise_taxes under sec_4971 of the internal_revenue_code due on the accumulated funding deficiencies in the plan for the plan years are currently you should file a form_5330 as soon as -_ and possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours yph- donna a prestia manager employee_plans actuarial group
